DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This is a first action on the merits.  A preliminary amendment was filed on 10 September 2019 amending claims 1, 2, 6, 8, 9, 11, and 12, cancelling claims 3, 4, 7, 10, and 13-20, and adding claims 21-32.  Claims 1, 2, 5, 6, 8, 9, 11, 12, and 21-32 are pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10 September 2019 and 24 March 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Drawings
The drawings received on 10 September 2019 are acceptable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Claims 1, 2, 5, 6, 8, 9, 11, 12, and 21-32 are provisionally rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-5, 7-20, and 32 of copending Application No. 16/933,789 (reference application) in view of WO 2012/161348 A1 (see Kato, U.S. Pub. 2014/0079908 as a translation of WO ‘348). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application does not specify the weight content of the polymeric material (claimed to be polyamide, see claim 2), WO ‘348 teaches this limitation as discussed below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 2, 5, 6, 8, 9, 11, 12, and 21-32 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,718,086 in view of WO 2012/161348 A1 (see Kato, U.S. Pub. 2014/0079908 as a translation of WO ‘348).  Although the claims at issue are not identical, they are not patentably distinct from each other because while the patent does not specify a polyamide polymeric material present in the amount of 30-70 wt. % of the fibrous insert, WO ‘348 teaches this limitation as discussed below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 21 and 27 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 21 does not use proper alternative language to describe the claim limitations.  See MPEP § 2173.05(h).  Proper terminology includes members “selected from the group consisting of A, B, and C."  See Ex parte Markush, 1925 C.D. 126 (Comm'r Pat. 1925).  Emphasis added to denote suggested amendment to the claim.
Claim 27 requires that the fibers be randomly oriented, while claim 1 requires the fibers to be ordered.  These are mutually exclusive arrangements of fibers.

The following is a quotation of 35 U.S.C. 112(d):

(d) Reference in Dependent Forms. — Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers. 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the following paragraph, a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers. 
Claim 2 is rejected under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), fourth paragraph, as being of improper dependent form for failing to further limit the subject Claim 2 recites that the polymeric material is a thermoplastic material, but claim 1 already recites that the polymeric material is a polyamide material.  Polyamide is a known thermoplastic polymer.  Any art which reads on claim 1 necessarily also reads on claim 2. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1, 2, 5, 6, 8, 9, 11, 12, and 21-32 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2010/018190A1 in view of WO 2012/161348 A1.  Citations from Belpaire (U.S. Pub. 2011/0206890) are being used as the US equivalent of WO ‘190, and citations from Kato (U.S. Pub. 2014/0079908) are being used as the English equivalent of WO ‘348.
 	Regarding claims 1 and 2: Belpaire teaches a structural reinforcement system.  The system reinforces hollow cavities within various products to increase the structural rigidity of the products.  The system generally includes a rigid carrier, a bonding material and an insert.  The rigid carrier provides the primary structural reinforcement within the cavity, and also serves as a substrate to carry the bonding material.  The insert is provided to increase the structural rigidity of the reinforcement system (see abstract and p. 1, [0017]).  The system may be located in various parts of a vehicle frame (see p. 1, [0017]).  The carrier can be made from any number of different materials including metals, plastics, and composites, including various polyamides, see p. 1, [0019].  The carrier can be formed in different shapes and configurations such as cylindrical, rectangular, etc.  The carrier includes a plurality of ribs that are evenly spaced apart (see p. 1, [0017] and [0020]).

 	Belpaire does not specifically teach the orientation of the fibers in the fiber mat, and does not specify impregnating the fiber mat with a polyamide material being from 30-70 wt. % of the total weight of the fibrous insert after saturation.
	Kato describes a joined body suitable for application to a vehicle which requires shock resistance, see p. 1, [0002].  The composite substrate includes a woven fabric or twisted fiber cord which are necessarily elongated fibers having a plurality of ordered fibers distributed in a predetermined manner as claimed, see p. 2, [0028].  These fibers are impregnated with a resin as described at p. 2, [0030-0032].  In examples, the total resin content of the composite substrate is 30 wt. % (see Manufacturing Example 2 at p. 9, [0120]) or 60 wt. % (see Example 3 at p. 10, [0130]).  The impregnating resin of the examples was polyamide 6, see p. 9, [0117], while other thermoplastic polymers including polyamide 11, polyamide 12, polyamide 46, polyamide 66, and polyamide 610 are disclosed as suitable alternates at p. 3, [0042].  This reads on the thermoplastic 
Belpaire and Kato are analogous because they are similar in structure and function, as each is directed to structural composites including a thermoplastic reinforced fiber mat.  Each is directed to structural materials used in vehicles including automobiles.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use polyamide resin to impregnate a woven fiber material as disclosed in Kato to form the structural composite fiber mat used in Belpaire to result in the claimed invention.  One of ordinary skill in the art would have been motivated to use such materials as Kato teaches that the composite is suitable for application to a vehicle which requires shock resistance, see p. 1, [0002].
Regarding claim 5, Kato teaches using a woven fiber arrangement for the elongated, impregnated fibers, see p. 2, [0028].
Regarding claim 6, Kato describes that the thermoplastic material may have an impregnation rate inside the fiber bundle of 50% or less, see p. 2, [0033], resulting in a desired level of shock resistance and other properties for the fiber bundle, see id.
Regarding claim 8, Kato describes a multilayer composite substrate, see FIG. 1-2, in which plural stacked layers are formed to make the composite as described at p. 6, [0084].
Regarding claim 9, Kato teaches including glass fibers in the composite substrate, see p. 3, [0045].
Regarding claim 11, The structural reinforcement of Belpaire would be subjected to tensile loads and would encompass Applicant’s limitation of carrying a predetermined load.
Furthermore, Kato teaches that the composite has shock resistance, see p. 2, [0033], reading on localized rigidity in response to a predetermined load. 
Regarding claim 12, Kato teaches that the fiber bundles may be a woven fabric or a knit, see p. 3, [0046].  Thus a knit is not required, and corresponding knit lines are not required in the fiber bundle.  Accordingly, using a non-knit fiber bundle reads on a fiber bundle substantially free of knit lines or other imperfections as claimed.
Regarding claim 21, Kato teaches that the impregnating resin of the examples was polyamide 6, see p. 9, [0117], while other thermoplastic polymers including polyamide 11, polyamide 12, polyamide 46, polyamide 66, and polyamide 610 are disclosed as suitable alternates at p. 3, [0042].
Regarding claim 22, Kato describes the fiber areal weight per a thickness of 10 mm in the composite substrate being from 1000 to 12,000 g/m2, see p. 3, [0040].  The Examiner has considered such dimensions to read on a form of a tape material, absent evidence that such a material is not considered to be a “tape” within the broadest reasonable interpretation of the instant specification.
Regarding claims 23-25, Belpaire teaches these structural limitations as shown in FIG. 3, 8, 9, 10, and 11.
Regarding claim 26, Kato teaches in Manufacturing Example 2 that the volume fraction of fibers is 40 vol. %, see p. 9, [0120] and Table 1 at p. 10.  The Examiner has 
Regarding claim 27, Kato teaches using PET fibers with a cut length of 1 mm within the composite material, see p. 10, [0131].
Regarding claim 28, although Kato teaches using a metal mold to form the shaped materials (see, e.g. p. 3, [0047]), there is no indication that metal from the mold becomes part of the composite shaped material.  Furthermore, the manufacturing examples do not include metallic materials in the composite shaped materials, see Examples at p. 9-10.
Regarding claim 29, Kato teaches using twisted fiber cords at p. 9, [0116-0117] which are construed to be parallel or unidirectional to each other.
Regarding claim 30, Belpaire teaches that holes may be included in the shaped product, see p. 3, [0028] and FIG. 3.
Regarding claims 31-32, Belpaire teaches using an adhesive bonding material at p. 3, [0021], reading on a tacky activatable material as claimed.  Such a bonding material bonds the carrier to a cavity wall, reading on being secured to at least one surface of the article via the activatable material.


Conclusion
	All claims are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott R. Walshon whose telephone number is (571) 270-5592.  The examiner can normally be reached on Monday through Friday from 9:00am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano, can be reached at (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/Scott R. Walshon/           Primary Examiner, Art Unit 1759